444 F.2d 543
AMERICAN ACCEPTANCE CORPORATION, Plaintiff-Appellant,v.BRAND NAMES, INC., Defendant-Appellee.
No. 30909.
United States Court of Appeals, Fifth Circuit.
June 3, 1971, Rehearing Denied and Rehearing En Banc DeniedJune 29, 1971.

W. G. Ward, Aaron M. Kanner, Richard Kanner, Miami, Fla., for appellant.
Robert C. Ward, Miami Beach, Fla., for appellee.
Appeal from the United States District Court for the Southern District of Florida; Charles B. Fulton, Judge.
Before COLEMAN, GOLDBERG and SIMPSON, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966